Howell, J.
This is a suit for the taxes of 1871, and the defendants complain that there is no evidence, and none was offered to sustain the demand. According to the jurisprudence we must presume the judge had sufficient evidence before him to justify him in rendering the judgment ; but there seems to be an error on the face of the record in the date, from which the penalties are made to take effect, which is probably an error in writing the judgment. The penalties accrue only after December 15, 1872 instead of 1871, and we think the judge erred in including the $2 25 allowed the collector in the principal or amount of the taxes on which the penalties are calculated. This sum of $2 25, *717composed of $2 for the suit and 25 cents for notice, are simply costé, and are not a part of the amount due the State. We deem it of importance to correct this error, because we perceive from the fieri jadas, which it seems was prematurely issued, that the clerk lias incorrectly interpreted the judgment, and issued execution for items not embraced in the judgment as rendered. The officers of the law, collector, clerk, sheriff and any others, can not be too careful in conforming to the exact provisions of the law in the discharge of their duties.
It is therefore ordered that the judgment appealed from be amended to read as follows :
“It is ordered, adjudged and decreed that there be judgment in favor of the plaintiff, the State of Louisiana, and against the defendant, Eclipse Towboat Company in the sum of seven hundred and fifty-two dollars and fifty cents, with twenty-five per cent damages for each year or part of year, from fifteenth December, 1872, until paid, five per centum on the total as attorney’s fees, two dollars and twenty-five cents to the tax collector, and the costs of suit in the lower court.